Citation Nr: 0524401	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating, in excess of 50 
percent, for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision form 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted the claim of 
entitlement to service connection for posttraumatic stress 
disorder, and granted a 10 percent disability rating, 
effective May 2003.  

In June 2005, the veteran presented personal testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), is applicable to this appeal.  This 
law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits.  

On VA examination, dated in July 2003, the examiner noted 
that the claims file was reviewed in conjunction with the 
examination.  After evaluation of the veteran, for the 
purpose of establishing service connection, the examiner 
opined that the veteran's posttraumatic stress disorder 
(PTSD) symptoms were mild to moderate.  

VA treatment records, dated in May 2004, showed treatment for 
PTSD, and described veteran's PTSD symptoms as chronic and 
severe.  The Supplemental Statement of the Case, issued in 
July 2004, briefly reported the findings of the July 2003 VA 
examination; however, there was no mention of the information 
pertaining to the severity of the veteran's disorder, which 
is contained in the evidence dated and received in May 2004.  

In June 2005, the veteran presented personal testimony at a 
videoconference hearing before the undersigned.  The veteran 
is currently in receipt of an initial 50 percent disability 
rating for PTSD.  He testified that the symptoms have 
increased in severity.  The veteran essentially argued that 
his symptoms were more than 50 percent disabling.  

During the hearing, the veteran's representative argued that 
the July 2004 Supplemental Statement of the Case did not 
provide adequate reasons and bases for the resulting 
determination, and pointed out that perhaps the RO did not 
consider evidence submitted in May 2004, which suggests that 
the veteran's symptoms associated with PTSD are chronic and 
severe.  

Therefore, given the veteran's contention that the symptoms 
associated with PTSD have increased in severity, and because 
the most recent examination is more than two years old, a VA 
examination is warranted to provide a more complete 
disability picture.  See Caffery v. Brown, 6 Vet App 377 
(1994) (holding that VA has an obligation to provide 
contemporaneous examinations).  As a reminder, comprehensive 
findings conforming to the regulations are needed to evaluate 
the claim.  

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center (AMC), for further development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for PTSD.  After the veteran has signed 
the appropriate releases, those records 
not already in the file, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard in order that they are provided 
the opportunity to obtain those records 
and submit them for VA consideration.  

3.  The veteran should be afforded VA 
psychiatric examination in order to 
determine the severity of his PTSD.  All 
indicated tests and studies are to be 
performed.  The claims folder and a copy 
of the Remand must be made available to 
the psychiatrist for review, and a 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  The examiner 
should indicate which of the following 
symptoms most closely reflects the degree 
of impairment caused by the service-
connected PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name;

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships; or

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
covered in the rating schedule cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If the report 
does not include an adequate response to 
the specific opinion requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2004).  

6.  After the requested development has 
been completed, the RO should review the 
veteran's claim based on all the evidence 
of record and all governing legal 
authority, including the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  In considering 
the rating to be assigned his PTSD, 
consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999) which held that at the time of an 
initial rating, separate staged ratings 
may be assigned for separate periods of 
time based on the facts found.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




